

EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of the 31st day of October, 2014 (the “Effective Date”), by and between
MAGELLAN PETROLEUM CORPORATION, a Delaware corporation (“Magellan” or the
“Company”), and Antoine J. Lafargue, an individual residing at 25327 Foothills
Dr. N., Golden, Colorado 80401 (the “Executive”). Each of the Company and the
Executive are individually referred to herein as a “Party” and collectively as
the “Parties.”
W I T N E S S E T H
WHEREAS, since August 2, 2010, the Executive has served as the Company’s Chief
Financial Officer and Treasurer pursuant to an Employment Agreement dated as of
August 2, 2010 between the Company and the Executive (the “Prior Employment
Agreement”);
WHEREAS, the Company wishes to appoint the Executive as the Company’s new Senior
Vice President of Strategy and Business Development and Chief Commercial
Officer, effective as of the Effective Date;
WHEREAS, the Parties desire to enter into this Agreement setting forth the terms
and conditions of the Executive’s employment with the Company; and
WHEREAS, the Parties will also enter into a nonqualified stock option award
agreement and a restricted stock award agreement as of the Effective Date
(together, the “Equity Incentive Agreements”), and have previously entered into
an indemnification agreement as of June 30, 2013 and referred to in Section 12
of this Agreement (the “Indemnification Agreement”);
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:
1.Employment.
1.1    Employment. The Company hereby agrees to employ the Executive as of the
Effective Date, and the Executive hereby accepts employment with the Company as
of the Effective Date, in the positions described below in Section 2.1 and in
accordance with the terms and provisions of this Agreement, which shall
supersede the Prior Employment Agreement, except that any provisions of the
Prior Employment Agreement that have continuing applicability to equity awards
granted pursuant to the terms of the Prior Employment Agreement shall remain in
effect with respect to such equity awards.
1.2    Term. The term of this Agreement (the “Initial Term”) shall be the period
commencing on the Effective Date and ending on the earlier of: (a) December 31,
2016; or (b) the date of termination of the Executive’s employment pursuant to
Sections 6, 7, or 8 below, whichever is applicable. However, unless the
Executive’s employment is earlier terminated in accordance with the provisions
of Sections 6, 7, or 8 below, the term of this Agreement shall






--------------------------------------------------------------------------------



automatically renew for one or more additional one year terms (each, a “Renewal
Term”), unless in each case at least six months prior to the expiration of the
Initial Term or Renewal Term, either the Company or the Executive has provided
written notice of non-renewal to the other Party. Upon termination of this
Agreement for any reason (including a Party’s written notice electing not to
renew the Agreement delivered to the other Party under this Section 1.2), the
obligations of the Company under this Agreement shall cease and Executive shall
forfeit all right to receive any compensation or other benefits under this
Agreement, except the amounts payable under Sections 6, 7, 8, and 12 of this
Agreement, as applicable.
2.    Duties.
2.1    Duties and Responsibilities. Beginning on the Effective Date, the Company
shall employ Executive as the Company’s Senior Vice President of Strategy and
Business Development and Chief Commercial Officer at the Company’s Denver,
Colorado office. The Executive’s duties shall include, but not be limited to,
the following: The Executive’s duties as Senior Vice President of Strategy and
Business Development shall include overall responsibility for the Company’s
strategic initiatives, and business development functions. Executive’s duties as
Chief Commercial Officer shall include aligning the Company’s functions and
resources with its strategic commercial objectives. Specific duties shall
include, but not be limited to, primary responsibility for the Company’s
CO2-enhanced oil recovery (“CO2-EOR”) related activities, including managing the
process and negotiation of transactions related to CO2 activities such as CO2
supply agreements, new CO2-EOR projects, and those fund raising efforts the
proceeds of which are expected to be primarily directed to CO2-EOR related
activities. The Executive will assist the Company’s Chief Executive Officer
(“CEO”) in negotiating significant transactions including acquisitions, mergers,
the sale of all or part of the Company’s assets, farmouts of assets or
subsidiaries, and joint venture agreements. The Executive along with the
Company’s Chief Financial Officer will jointly manage investor relations
activities and the analysis and review of the performance of existing assets and
projects. The Executive will also have primary responsibility for all land
related activities and human resources activities. All of the above functions
shall be subject to the overall authority and supervision of the CEO. The
Executive shall report directly to the CEO and shall have such other duties and
responsibilities as are appropriate to his positions with the Company and as may
be assigned to him from time to time by the CEO (provided, however, that such
assignments do not constitute a material reduction in the Executive’s overall
duties and responsibilities), and will have such authority as required to enable
the Executive to perform the Executive’s duties under this Agreement. Consistent
with the foregoing, the Executive shall comply with all reasonable instructions
of the CEO and of the Board of Directors of the Company (the “Board”). It is the
intention of the Parties that during the Initial Term and any subsequent Renewal
Term hereof the Executive will serve in the capacities described in this Section
2.1, and will devote substantially all of his business time and attention and
best efforts to the affairs of the Company and its subsidiaries and the
performance of his duties. Nothing in this Agreement, however, shall prevent the
Executive from (i) participating in charitable, civic, educational,
professional, community, or industry affairs or, with prior written approval of
the Board, serving on the board of directors or advisory boards of other
companies; and (ii) managing the Executive’s and the Executive’s family’s
personal



2

--------------------------------------------------------------------------------



investments so long as such activities do not materially interfere with the
performance of the Executive’s duties hereunder or create a potential business
conflict or the appearance thereof.
2.2    Office Locations. The Executive shall be based at the Company’s office in
Denver, Colorado. The Executive shall also be available to travel within the
United States and internationally at the request of the CEO and/or the Board.
3.    Compensation and Benefits.
3.1    Salary; Bonus.
(a)    Salary. As of the Effective Date, the Company shall pay the Executive an
annual base salary of Three Hundred Thousand Two Hundred Twenty-Four Dollars
($300,224.00). Beginning January 1, 2016, and effective each January 1st
thereafter during the Initial Term or any Renewal Term, the Executive’s base
salary shall be increased by a percentage amount equal to the percentage
increase in the Bureau of Labor Statistics’ announced Consumer Price Index for
All Urban Consumers, All Items (the “CPI U”), unadjusted, for the 12 month
period ending June 30th of the calendar year immediately preceding the date on
which such salary increase is scheduled to take effect. In addition, the Company
may, in its sole and absolute discretion, increase the Executive’s base salary
at other times in light of the Executive’s performance, inflation, changes in
the cost of living, and other factors deemed relevant by the Company.
(b)    Bonus. During the Initial Term or any Renewal Term, the Executive will be
eligible to receive such bonus awards, if any, as shall be determined by the
Board in its sole discretion, after receipt of a recommendation by the
Compensation, Nominating and Governance Committee of the Board (the “CNG
Committee”).
3.2    Equity Incentives. As of the Effective Date, the Executive has been
granted, pursuant to the terms and conditions of the Company’s 2012 Omnibus
Incentive Compensation Plan, as it may be amended from time to time (the “2012
Omnibus Plan”), (1) a nonqualified stock option award comprised of nonqualified
options to acquire an aggregate of two hundred fifty thousand (250,000) shares
of the Company’s common stock, par value $0.01 per share (the “Common Stock”),
with an exercise price per share equal to the closing market sales price for the
Common Stock as reported on the NASDAQ Capital Market on the Effective Date; and
(1) a restricted stock award of thirty thousand (30,000) shares of Common Stock
(together, the “Equity Incentives”). The Equity Incentives shall vest in
accordance with the terms and conditions of the applicable Equity Incentive
Agreement. The terms and conditions of the Equity Incentives set forth in this
Section 3.2 shall be consistent with the terms and conditions of the Equity
Incentive Agreements as approved by the CNG Committee as the plan administrator
for the 2012 Omnibus Plan (the “Equity Incentive Agreements”).
3.3    Benefit Programs. The Executive shall be entitled to participate on
substantially the same terms as other members of senior management of the
Company in all employee benefit plans and programs of the Company (other than
any severance plan, program, or policy), as such plans and programs are made
available by the Company, subject to any restrictions or eligibility



3

--------------------------------------------------------------------------------



requirements under such plans and programs, from time to time in effect for the
benefit of senior management of the Company, including, but not limited to,
retirement plans, profit sharing plans, group life insurance, hospitalization
and surgical and major medical and dental coverages, short-term, and long-term
disability.
3.4    Vacations and Holidays. During the Term of this Agreement, the Executive
shall be entitled to vacation of four weeks per year at full pay or such greater
vacation benefits as may be provided for by the Company’s vacation policies
applicable to senior management. The Executive shall also be entitled to such
holidays as are established by the Company for all employees.
4.    Business Expenses. The Executive shall be entitled to prompt reimbursement
for all reasonable, documented, and necessary expenses incurred by the Executive
in performing his services hereunder in accordance with the policies of the
Company, including business class accommodations when traveling on international
business trips, or to the extent permitted by policies and procedures
established by the Company, on domestic business trips, for the Company. The
Executive shall properly account for all such business expenses described in
this Section 4 in accordance with the policies and procedures established by the
Company. The Company agrees to pay the reimbursements described in this
paragraph no later than 30 days after Executive’s request, and in no event later
than December 31st of the year following the year such expense is incurred. The
payments eligible for reimbursement during the Executive’s taxable year may not
affect the payments eligible for reimbursement in any other year, and the right
to reimbursement is not subject to liquidation or exchange for another benefit.
The Executive shall also be entitled to prompt reimbursement, up to an amount
not to exceed $10,000 in the aggregate, for his reasonable legal expenses
incurred in connection with the Executive’s negotiation and execution of this
Agreement and the Equity Incentive Agreements.
5.    Separation from Service. No termination of employment shall be deemed to
have occurred under this Agreement unless there has been a “Separation from
Service” as defined under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the term “termination of employment” and the like in
this Agreement shall be construed to mean “Separation from Service” as so
defined.
6.    Termination of Employment by the Company.
6.1    Termination by the Company Other Than For Non- Renewal, Disability, or
Cause.
(a)    The Company may terminate the Executive’s employment at any time and for
any reason. This Section 6.1 shall apply to any such termination of employment
other than (i) pursuant to a written notice by the Company of its intention to
permit the Agreement to terminate at the end of the Initial Term or a Renewal
Term in accordance with Section 1.2; (ii) by reason of the Executive’s
Disability (as defined in Section 6.2); or (iii) for Cause (as defined in
Section 6.3), by giving the Executive a written notice of termination.



4

--------------------------------------------------------------------------------



(b)    In the event of any termination of employment by the Company described in
Section 6.1(a) above, the Executive shall be entitled to receive the following
benefits:
(i)    Salary: His base salary pursuant to Section 3.1(a) through the date of
such termination of employment, and a payment in respect of any and all vacation
earned but not taken through the date of termination of employment;
(ii)    Other Benefits: Any other compensation and benefits to the extent
actually earned by the Executive under any other benefit plan or program of the
Company as of the date of such termination of employment, with such compensation
and benefits to be paid at the normal time for payment of such compensation and
benefits to the extent not previously paid;
(iii)    Reimbursements: Any reimbursement amounts for reasonable business
expenses incurred by the Executive through the date of termination of employment
and reimbursable by the Company pursuant to the provisions of Section 4 of this
Agreement. The payments and benefits described in this subsection (iii) and
subsections (i) and (ii) above are referred to herein as the “Accrued
Benefits”);
(iv)    Severance: A severance amount equal to the amount of base salary that
the Executive would have received if he remained employed for an additional
twelve (12) months following his termination of employment, based upon his base
salary as in effect hereunder on the date his employment is terminated without
further increase (the “Severance Benefit”). The amount of the Severance Benefit
as so determined by this Section 6.1(b)(iv) shall be paid in twelve (12) equal
monthly installments commencing within thirty (30) days following the
Executive’s Separation from Service; provided that, if such thirty (30) day
period begins in one taxable year and ends in another taxable year, payments
shall not begin until the beginning of the second taxable year; provided further
that, the first installment payment shall include the amount of the Severance
Benefit that would otherwise have been paid to the Executive, if any, during the
period beginning on the date of the Executive’s Separation from Service and
ending on the first payment date if no delay had been imposed;
(v)    Medical Coverage: If the Executive elects to continue insurance coverage
under the Company’s health insurance plans pursuant to COBRA, then for the
period beginning on the date of the Executive’s termination of employment and
ending on the earlier of (i) the date which is 18 months after the date of such
termination of employment, or (ii) the date the Executive becomes eligible for
health insurance benefits under the group health plan of another employer, the
Company shall pay, or reimburse the Executive in an amount equal to, the same
dollar amount of the Executive’s premium for COBRA coverage for the Executive
and, if applicable, his spouse and dependent children, as the Company paid prior
to the Executive’s termination for group health coverage under the Company’s
health insurance plans for actively employed members of management generally



5

--------------------------------------------------------------------------------



(the “Medical Benefit”). The Executive shall notify the Company promptly if he,
while eligible for benefits under this subsection 6.1(b)(v), becomes eligible to
receive health insurance benefits from another employer; and
(vi)    Equity Incentives: The Executive’s rights in respect of the Equity
Incentives shall be as set forth in the Equity Incentive Agreements.
(c)    Non- Renewal. Notwithstanding anything else in this Agreement to the
contrary, if either Party gives written notice under Section 1.2 hereof of such
Party’s intention to permit the Agreement to terminate at the end of the Initial
Term or a Renewal Term, as the case may be, then the Executive shall be entitled
to the Severance Benefit in accordance with Section 6.1(b)(iv) above, provided
that the amount shall be equal to six (6) months of his then-current base salary
and paid in six (6) equal monthly installments commencing within the first month
after the end of the Initial Term or a Renewal Term, as the case may be. In such
case, the Executive shall not be entitled to the Medical Benefit following such
termination.
6.2    Termination by the Company Due to Disability.
(a)    If the Executive incurs a Disability, as defined in Section 6.2(b) below,
the Company may terminate the Executive’s employment by giving the Executive
written notice of termination at least 30 days before the date of such
termination. In the event of such termination of the Executive’s employment
because of Disability the Executive shall be entitled to receive (i) the Accrued
Benefits, and (ii) the Executive’s rights in respect of the Equity Incentives
shall be as set forth in the Equity Incentive Agreements.
(b)    For purposes of this Agreement, the Executive shall be considered to have
incurred a “Disability” if and only if the Executive shall be unable to perform
the duties of his employment with the Company for an aggregate period of more
than 90 days in a consecutive period of 52 weeks as a result of incapacity due
to mental or physical illness or impairment (other than as a result of addiction
to alcohol or any drug) as determined by a physician selected by the Company or
its insurers and acceptable to the Executive or his legal representative.
6.3    Termination by the Company for Cause.
(a)    The Company may terminate the Executive’s employment immediately for
“Cause” for any of the following reasons: (i) an act or acts of dishonesty or
fraud by the Executive relating to the performance of his services to the
Company; (ii) a breach by the Executive of his duties or responsibilities under
this Agreement resulting in significant demonstrable injury to the Company or
any of its subsidiaries; (iii) the Executive’s conviction of a felony or any
crime involving moral turpitude; (iv) the Executive’s material failure (for
reasons other than death or Disability) to perform his duties under this
Agreement or insubordination (defined as refusal to execute or carry out lawful
directions from the Board or its duly appointed designees) where the Executive
has been given written notice of the acts or omissions constituting such failure
or insubordination



6

--------------------------------------------------------------------------------



and the Executive has failed to cure such conduct, where susceptible to cure,
within 10 days following such notice; or (v) a breach by the Executive of any
provision of any material policy of the Company or any of his obligations under
Section 13 of this Agreement where the Executive has been given written notice
of the acts or omissions constituting such breach and the Executive has failed
to cure such breach, where susceptible to cure, within 10 days following such
notice; provided, however, that, no cure shall be allowed under clauses (iv) or
(v) if the Executive has previously been allowed to cure an event under either
such clause.
(b)    The Company shall exercise its right to terminate the Executive’s
employment for Cause by giving the Executive written notice of termination
specifying in reasonable detail the circumstances constituting such Cause. In
the event of such termination of the Executive’s employment for Cause, the
Executive shall be entitled to receive the Accrued Benefits and shall have no
other rights hereunder.
7.    Terminations of Employment by the Executive.
7.1    Termination by the Executive for Good Reason.
(c)    The Executive may terminate his employment for Good Reason, as defined in
Section 7.1(b) below, by giving the Company written notice of termination at
least 30 days before the date of such termination (or such lesser notice period
as the Company may agree to) specifying in reasonable detail the circumstances
constituting such Good Reason. In the event of such termination, the Executive
shall be entitled to receive the following benefits:
(i)    The Accrued Benefits;
(ii)    The Severance Benefit; and
(iii)    The Medical Benefit; and
(iv)    The Executive’s rights in respect of the Equity Incentives shall be as
set forth in the Equity Incentive Agreements.
(d)    For purposes of this Agreement, “Good Reason” shall mean only, without
the Executive’s written consent, (A) a material reduction in the scope of the
authority, functions, duties, or responsibilities of Executive’s employment from
that which is contemplated by this Agreement; provided that a change in scope
solely as a result of the Company no longer being a public company or becoming a
subsidiary of another entity shall not constitute Good Reason; (B) the Company
materially changing the geographic location in which the Executive must perform
services from the Denver, Colorado metropolitan area; or (C) any material breach
by the Company of any provision of this Agreement without the Executive having
committed any material breach of the Executive’s obligations hereunder
(including Section 13 hereof), in each case of (A), (B), or (C), which breach is
not cured by the Company within 30 days following written notice thereof to the
Company of such breach.



7

--------------------------------------------------------------------------------



If an event giving grounds for termination of employment for Good Reason occurs,
and the Executive fails to give notice of termination within 60 days after the
occurrence of such event, the Executive shall be deemed to have waived his right
to terminate employment for Good Reason with respect to such event. In addition,
prospective changes to employee benefits (as described in Section 3.3) for
future employment made on an across-the-board basis to all similarly situated
executives of the Company and its subsidiaries shall not be considered Good
Reason.
7.2    Termination by the Executive Without Good Reason. In addition to a
non-renewal of the Initial Term or a Renewal Term by the Executive under Section
1.2 hereof, the Executive may terminate his employment at any time without Good
Reason, by giving the Company a written notice of termination to that effect at
least 30 days before the date of termination (or such lesser notice period as
the Company may agree to); provided, however, that the Company, following
receipt of such notice from the Executive, may elect to have the Executive’s
employment terminate immediately following its receipt of such notice by paying
to the Executive an amount equal to one month of the Executive’s then-current
base salary. In the event of the Executive’s termination of his employment
pursuant to this Section 7.2, and in addition to the amount set forth in the
preceding sentence, if applicable, the Executive shall be entitled to receive
(i) the Accrued Benefits and (ii) the Executive’s rights in respect of the
Equity Incentives shall be as set forth in the Equity Incentive Agreements.
8.    Termination of Employment By Death.
8.1    In the event of the death of the Executive during the course of his
employment hereunder, the Executive’s estate (or other person or entity having
such entitlement pursuant to the terms of the applicable plan or program) shall
be entitled to receive the Accrued Benefits, and the Executive’s rights in
respect of the Equity Incentives shall be as set forth in the Equity Incentive
Agreements.
8.2    In addition, in the event of such death, the Executive’s beneficiaries
shall receive any death benefits owed to them under the Company’s employee
benefit plans.



8

--------------------------------------------------------------------------------



9.    Conditions to Payment of Certain Benefits. Notwithstanding anything in
this Agreement to the contrary, the Company’s obligation to pay or provide to
the Executive the benefits described in Sections 6.1(b)(iv) – (vi), 6.1(c),
6.2(a)(ii), 7.1(a)(ii) – (iv), and 7.2(ii) of this Agreement shall be subject to
(i) the Executive’s compliance with the provisions of Section 13 hereof; (ii)
delivery to the Company of the Executive’s resignations from all officer,
directorships, and fiduciary positions, if any, with the Company and its
subsidiaries and employee benefit plans; and (iii) the Executive’s execution and
delivery to the Company, without revocation, of a valid Termination, Voluntary
Release, and Waiver of Rights Agreement, in substantially the form attached to
this Agreement as Exhibit A (the “Release”). If the documentation described in
clause (ii) above and the Release described in clause (iii) above have not been
executed by the Executive and delivered to the Company within 30 days following
the termination of the Executive’s employment, the benefits referenced in this
Section 9 shall be forfeited and shall not be reinstated for any reason.
10.    Golden Parachute Excise Tax.
10.1    In the event that any payment or benefit received or to be received by
the Executive pursuant to this Agreement or any other plan, program, or
arrangement of the Company or any of its affiliates would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code (“Excess
Parachute Payment”), then any Severance Benefit payable under this Agreement
shall be reduced (by the minimum possible amounts) until no amount payable to
the Executive under this Agreement constitutes an Excess Parachute Payment;
provided, however, that no such reduction shall be made if the net after-tax
payment (after taking into account Federal, state, local, or other income and
excise taxes) to which the Executive would otherwise be entitled without such
reduction would be greater than the net after-tax payment (after taking into
account Federal, state, local, or other income and excise taxes) to the
Executive resulting from the receipt of such payments with such reduction.
10.2    All determinations required to be made under this Section 10 shall, if
not otherwise voluntarily agreed to by the Parties, be made by a nationally or
regionally recognized independent accounting firm chosen by the Company and
reasonably acceptable to the Executive (the “Accounting Firm”) which shall
provide detailed supporting calculations to the Company and the Executive as
requested by the Company or the Executive. All fees and expenses of the
Accounting Firm shall be borne solely by the Company and shall be paid by the
Company upon demand of the Executive as incurred or billed by the Accounting
Firm. All determinations made by the Accounting Firm pursuant to this Section 10
shall be final and binding upon the Company and the Executive.
11.    Entitlement to Other Benefits, Plans, or Awards. Except as otherwise
provided in this Agreement, this Agreement shall not be construed as limiting in
any way any rights or benefits that the Executive or his spouse, dependents, or
beneficiaries may have pursuant to any other employee benefit plan or program of
the Company. All benefits, including, without limitation, stock options, stock
appreciation rights, restricted stock units, and other awards under the
Company’s benefits, plans, or programs, shall be subject to the terms and
conditions of the plan or arrangement under which such benefits accrue, are
granted, or are awarded. In addition,



9

--------------------------------------------------------------------------------



nothing herein shall be construed to prevent the Company from amending,
altering, eliminating, or reducing any benefits, plans, or programs so long as
the Executive continues to receive compensation and benefits consistent with
those described in Section 3 hereof.
12.    Officer Protections. As required by the Company’s Restated Certificate of
Incorporation, the Company has entered into its customary Indemnification
Agreement with the Executive, which remains in full force and effect, under
which the Company agrees to indemnify the Executive to the fullest extent
allowed under Delaware law for any claims related to the Executive’s service as
an officer of the Company and to provide coverage for the Executive under the
Company’s directors’ and officers’ liability insurance policy with tail
coverage.
13.    Executive’s Obligations.
13.1    Confidentiality. The Executive agrees that he shall not, directly or
indirectly, use, make available, sell, disclose, or otherwise communicate to any
person, other than in the course of the Executive’s employment and for the
benefit of the Company, either during the period of the Executive’s employment
or at any time thereafter, any information, knowledge, or data relating to the
Company or any of its subsidiaries, affiliated companies, or businesses that is
nonpublic, proprietary, or confidential and that was obtained by the Executive
during the Executive’s employment by the Company (“Confidential Information”).
Confidential Information shall not include any information that (i) was known to
the public prior to its disclosure to the Executive; (ii) becomes known to the
public subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation, or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company at its expense in seeking
a protective order or other appropriate protection of such information).
Notwithstanding clauses (i) and (ii) of the preceding sentence, the Executive’s
obligation to maintain such disclosed information in confidence shall not
terminate where only portions of the information are in the public domain. The
Executive hereby agrees that he will not knowingly breach or violate any
confidentiality or trade secret agreement with any former employer or other
third party, through his employment with the Company.
13.2    Non-Solicitation. The Executive agrees that, for the two year period
following the date of termination of his employment with the Company, the
Executive will not, directly or indirectly, individually or on behalf of any
other person, firm, corporation, or other entity, knowingly solicit, aid, or
induce any managerial level employee of the Company or any of its subsidiaries
or affiliates to leave such employment in order to accept employment with or
render services to or with any other person, firm, corporation, or other entity
unaffiliated with the Company, or knowingly take any action to materially assist
or aid any other person, firm, corporation, or other entity in identifying or
hiring any such employee (provided, that the foregoing shall not be violated by
general advertising not targeted at Company employees nor by serving as a
reference for an employee with regard to an entity with which the Executive is
not affiliated).



10

--------------------------------------------------------------------------------



13.3    Non-Competition. The Executive acknowledges that the Executive performs
services of a unique nature for the Company that are irreplaceable, and that the
Executive is privy to substantial secret or proprietary information that could
give an unfair advantage to a competitor, and as a result the Executive’s
performance of such services to a competing business will result in irreparable
harm to the Company. Accordingly, under this Agreement, in the event of a
termination of Executive’s employment for any reason, the Executive agrees that
for a period of one year following the date of such termination of his
employment with the Company, he will not, directly or indirectly, become
connected with, promote the interest of, or engage in any other business that
supplies, transports, stores, or uses CO2 for enhanced recovery of oil, gas, or
other mineral resources or assets, or directly supports the same (in all cases
“CO2 Activities”) within 200 miles of any location at which the Company was,
during the Executive’s employment, conducting or actively considering the
conduct of CO2 Activities. Notwithstanding the foregoing, neither the ownership
of one percent (1%) or less of the outstanding publicly traded stock of any
company, nor the ownership of a working interest acquired during the Initial
Term or Renewal Term (as the case may be) with the written consent of the
Company, will constitute a violation of this Section 13.3.
13.4    Non-Disparagement. Each of the Executive and the Company (for purposes
of this Section 13.4, “the Company” shall mean only (i) the Company and (ii) the
executive officers and directors thereof and not any other employees) agrees not
to make any public statements by press release or otherwise that disparage the
other Party, or, in the case of the Company, its subsidiaries, affiliates,
officers, directors, or business partners. Notwithstanding the foregoing,
statements made in the course of sworn testimony in agency, administrative,
judicial, or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings) or otherwise as required by law shall not be
subject to this Section 13.4.
13.5    Return of Company Property and Records. The Executive agrees that upon
termination of the Executive’s employment, for any reason whatsoever, the
Executive will surrender to the Company in good condition (reasonable wear and
tear excepted) all property and equipment belonging to the Company and all
records kept by the Executive containing the names, addresses, or any other
information with regard to customers or customer contacts of the Company, or
concerning any proprietary or Confidential Information of the Company, or any
operational, financial, or other documents given to the Executive during the
Executive’s employment with the Company.
13.6    Cooperation. The Executive agrees that, for a period of one year
following termination of the Executive’s employment for any reason, the
Executive shall upon reasonable advance notice, and to the extent it does not
interfere with previously scheduled travel plans and does not unreasonably
interfere with other business activities or employment obligations, assist and
cooperate with the Company with regard to any matter or project in which the
Executive was involved during the Executive’s employment, including any
litigation. The Company shall compensate the Executive for any lost wages (or,
if the Executive is not then employed, provide reasonable compensation as
determined by the CNG Committee) and reimburse the Executive’s reasonable
expenses associated with such cooperation and assistance. All such compensation
shall be paid monthly as the services are being performed by the Executive, and
any such



11

--------------------------------------------------------------------------------



reimbursement of expenses shall be subject to Section 4 hereof and shall be made
within 30 days after the Executive has provided the Company reasonable
documentation for the expenses incurred and in no event later than the end of
the calendar year following the year in which the expenses were incurred.
13.7    Assignment of Inventions. The Executive shall promptly communicate and
disclose in writing to the Company all inventions and developments, including
software, whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “Inventions”), made, conceived, developed, or
purchased by the Executive, or under which the Executive acquires the right to
grant licenses or to become licensed, alone or jointly with others, which have
arisen or which arise out of the Executive’s employment with the Company, or
relate to any matters directly pertaining to, the business of the Company or any
of its subsidiaries; provided, however, that the Executive shall have no
obligation to disclose, and shall retain all rights to, Inventions made,
conceived, developed, or purchased by him prior to his employment with the
Company. Included herein as if developed during the employment period is any
specialized equipment and software developed for use in the business of the
Company. All of the Executive’s right, title, and interest in, to, and under all
such Inventions, licenses, and right to grant licenses subject hereto shall be
the sole property of the Company. As to all such Inventions, the Executive will,
upon written request of the Company, execute all documents which the Company
deems necessary or proper to enable it to establish title to such Inventions or
other rights, and to enable it to file and prosecute applications for letters
patent of the United States and any foreign country, and do all things
(including the giving of evidence in suits and other proceedings) which the
Company reasonably deems necessary or proper to obtain, maintain, or assert
patents for any and all such Inventions or to assert its rights in any
Inventions not patented.
13.8    Equitable Relief; Reformation; Survival. The Parties acknowledge and
agree that the other Party’s remedies at law for a breach or threatened breach
of any of the provisions of this Section 13 would be inadequate and, in
recognition of this fact, the Parties agree that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the other Party,
without posting any bond, shall be entitled to obtain equitable relief in the
form of specific performance, a temporary restraining order, a temporary or
permanent injunction, or any other equitable remedy that may then be available.
If it is determined by a court of competent jurisdiction in any state that any
restriction in this Section 13 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the Parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.
The obligations contained in this Section 13 shall survive the termination or
expiration of the Executive’s employment with the Company and shall be fully
enforceable thereafter.
14.    Alternative Dispute Resolution. Any controversy, dispute, or questions
arising out of, in connection with, or in relation to this Agreement or its
interpretation, performance, nonperformance, or any breach thereof shall be
resolved through mediation, if possible; provided, however, that the Company
shall be entitled to seek a restraining order or injunction in any court of
competent jurisdiction to prevent any continuation of any violation of the
provisions



12

--------------------------------------------------------------------------------



of Section 13 of this Agreement. In the event mediation fails to resolve the
dispute within 60 days after a mediator has been agreed upon or such other
longer period as may be agreed to by the Parties, or if the Parties fail to
agree on a mediator within 30 days of either Party’s request for mediation, such
controversy, dispute, or question shall be settled by arbitration in accordance
with the Center for Public Resources Rules for Non Administered Arbitration of
Business Disputes, by a sole arbitrator. The arbitration shall be governed by
the United States Arbitration Act, 9 U.S.C. Sec. 1-16, and judgment upon the
award rendered by the arbitrator may be entered by any court having jurisdiction
thereof. The place of the arbitration shall be Denver, Colorado.
15.    General Provisions.
15.1    No Duty to Seek Employment. The Executive shall not be under any duty or
obligation to seek or accept other employment following termination of
employment with the Company, and no amount, payment, or benefits due to the
Executive hereunder shall be reduced or suspended if the Executive accepts
subsequent employment, except as expressly set forth herein.
15.2    Deductions and Withholding. All amounts payable or which become payable
under any provision of this Agreement shall be subject to any deductions
authorized by the Executive and any deductions and withholdings required by
applicable laws.
15.3    Notices. All notices, demands, requests, consents, approvals, or other
communications (collectively “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be delivered personally, sent by facsimile transmission with a copy
deposited in the United States mail, registered or certified, return receipt
requested, postage prepaid, or sent by overnight delivery service or express
mail addressed as follows:
To the Company:    Magellan Petroleum Corporation
1775 Sherman Street, Suite 1950
Denver, Colorado 80203
Attn: President and CEO
Facsimile: (720) 570-3859


With a copy to:
Stephan G. Bachelder, Esq.
Bachelder & Dowling, P.A.
120 Exchange Street
Portland, ME 04112-7003
Facsimile: (207) 775-6441


To the Executive:    Antoine J. Lafargue
25327 Foothills Dr. N.
Golden, Colorado 80401
    





13

--------------------------------------------------------------------------------



With a copy to:
Terence P. McCourt, Esq.
Greenberg Traurig, LLP
One International Place
Boston, MA 02110
Facsimile: (617) 310-6001






or such other address as such Party shall have specified most recently by
written Notice pursuant to this Agreement. Notice delivered or mailed as
provided herein shall be deemed given when so delivered personally or sent by
facsimile transmission, or, if sent by overnight delivery service or express
mail, on the day of delivery.
15.4    Covenant to Notify Management. The Executive shall abide by the ethics
policies of the Company as well as the Company’s other rules, regulations,
policies, and procedures. The Executive agrees to comply in full with all
applicable governmental laws and regulations as well as applicable ethics codes.
In the event that the Executive becomes aware of or reasonably suspects the
Company, or any of its officers or agents, of violating any such applicable
laws, rules, regulations, ethics codes, policies, or procedures, the Executive
agrees to promptly bring all such actual or suspected violations to the
attention of the other members of the Company’s senior management or the Board,
so that the matter may be properly investigated and appropriate action taken.
The Executive understands that the Executive is precluded by the immediately
foregoing sentence, unless otherwise permitted by applicable law, rule, or
regulation, from filing a complaint or report not involving or related to the
Executive’s individual rights with any governmental agency or court having
jurisdiction over any such wrongful conduct unless the Executive has first
notified the Company of the matter and allowed a reasonable time for the Company
to investigate the matter and take any necessary and appropriate corrective or
remedial actions.
15.5    Amendments and Waivers. No provision of this Agreement may be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in writing and signed by the Executive and the Company. No waiver by either
Party hereto at any time of any breach by the other Party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other Party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
15.6    Beneficial Interests. This Agreement shall inure to the benefit of and
be enforceable by (a) the Company’s successors and assigns, and (b) the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If the Executive shall
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee, or, if
there is no such designee, to the Executive’s estate.



14

--------------------------------------------------------------------------------



15.7    Successors. The Company shall require any successors (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform.
15.8    Assignment. This Agreement and the rights, duties, and obligations
hereunder may not be assigned or delegated by any Party without the prior
written consent of the other Party, and any attempted assignment or delegation
without such prior written consent shall be void and be of no effect.
Notwithstanding the foregoing provisions of this Section 15.8, benefits payable
pursuant to this Agreement shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Executive, and any attempt to alienate,
transfer, assign, or attach such benefits shall be void. Notwithstanding the
foregoing provisions of this Section 15.8, the Company may, without the
Executive’s consent, assign or delegate the Company’s rights, duties, and
obligations hereunder to any person or entity which succeeds to all or
substantially all of the business of the Company through merger, consolidation,
reorganization, or other business combination, or by acquisition of all or
substantially all of the assets of the Company, provided that the provisions of
Section 15.7 are complied with.
15.9    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions thereof.
15.10    Statute of Limitations. The Executive and the Company hereby agree that
there shall be a three-year statute of limitations for the filing of any
requests for arbitration or any lawsuit relating to this Agreement or the terms
or conditions of Executive’s employment by the Company. If such a claim is filed
more than three years subsequent to the Executive’s last day of employment with
the Company, such claim shall be precluded by this provision, regardless of
whether or not such claim has accrued at that time.
15.11    Right to Injunctive and Equitable Relief. The Executive’s obligations
under Section 13 of this Agreement are of a special and unique character, which
gives them a peculiar value, and, as reflected in the provisions of Section 13.8
of this Agreement, the Company cannot be reasonably or adequately compensated
for damages in an action at law in the event the Executive breaches such
obligations. Therefore, as set forth in Section 13.8 of this Agreement, the
Executive expressly agrees that the Company shall be entitled to injunctive and
other equitable relief without bond or other security in the event of such
breach, in addition to any other rights or remedies which the Company may
possess or be entitled to pursue. Furthermore, the obligations of the Executive
and the rights and remedies of the Company under Section 13 and this Section
15.11 are cumulative and in addition to, and not in lieu of, any obligations,
rights, or remedies as created by applicable law. The Executive agrees that the
terms of this Section 15.11 shall survive the term of this Agreement and the
termination of the Executive’s employment.



15

--------------------------------------------------------------------------------



15.12    Severability or Partial Invalidity. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall otherwise
remain in full force and effect.
15.13    Entire Agreement. This Agreement, along with Exhibit A attached hereto,
the Equity Incentive Agreements, and the Indemnification Agreement, constitute
the entire agreement of the Parties with respect to the subject matter hereof
and thereof, and supersedes all prior or contemporaneous written or oral
agreements, understandings, and negotiations between the Parties with respect to
the subject matter hereof and thereof. This Agreement may not be changed orally
and may only be modified in writing signed by both Parties. This Agreement,
along with Exhibit A attached hereto, the Equity Incentive Agreements, and the
Indemnification Agreement, are intended by the Parties as the final expression
of their agreement with respect to such terms as are included herein and therein
and may not be contradicted by evidence of any prior or contemporaneous
agreement. The Parties further intend that this Agreement, along with Exhibit A
attached hereto, the Equity Incentive Agreements, and the Indemnification
Agreement, constitute the complete and exclusive statement of their terms and
that no extrinsic evidence may be introduced in any judicial, mediation, or
arbitration proceeding involving such agreements.
15.14    Code Section 409A. This Agreement is intended to comply in all respects
with the provisions of Section 409A of the Code, and the Parties intend that the
benefits and payments provided under this Agreement shall in all respects be
exempt from, or comply with, the requirements of Section 409A of the Code.
Accordingly, the Parties shall interpret and administer this Agreement in a
manner consistent with Section 409A of the Code and regulations and other
guidance promulgated by the U.S. Internal Revenue Service (“IRS”) thereunder.
Any payments to the Executive under this Agreement which Section
409A(a)(2)(B)(i) of the Code indicates may not be made before the date which is
six months after the date of the Executive’s Separation from Service (the
“Section 409A Six-Month Waiting Period”) shall not be made during the Section
409A Six-Month Waiting Period but rather shall be delayed and shall be paid upon
the expiration of the Section 409A Six-Month Waiting Period. In particular, with
respect to the Severance Benefit provided for under this Agreement, in the event
that the Section 409A Six-Month Waiting Period applies at the time that
Severance Benefit payments are to be made, such payments that would otherwise be
made during the Section 409A Six-Month Waiting Period shall be paid in lump sum
upon the expiration of the Section 409A Six-Month Waiting Period, together with
simple interest on the amount of each deferred payment at the U.S. short term
applicable federal rate as of the date of the Separation from Service.
Notwithstanding the foregoing, the Company shall in no event be obligated to
indemnify the Executive for any taxes or interest that may be assessed by the
IRS pursuant to Section 409A of the Code.
15.15    Counterparts and Delivery of Signature Pages. This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed an original but all of which together shall constitute one and the same
instrument. Executed signature pages may be delivered by email or fax
transmission.


[Signature page follows]



16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has hereunto set his hand on the day
and year set forth below, to be effective as of the day and year first above
written.
MAGELLAN PETROLEUM CORPORATION


By: /s/ J. Thomas Wilson
Name: J. Thomas Wilson
Title: President and CEO
Date Signed: December 3, 2014


EXECUTIVE


/s/ Antoine J. Lafargue
Antoine J. Lafargue
Date Signed: December 3, 2014









Signature Page to Employment Agreement for Antoine J. Lafargue


17

--------------------------------------------------------------------------------




EXHIBIT A
TERMINATION, VOLUNTARY RELEASE, AND WAIVER OF RIGHTS AGREEMENT
I, Antoine J. Lafargue, freely enter into this Termination, Voluntary Release,
and Waiver of Rights Agreement (the “Agreement”), unqualifiedly accept and agree
to the relinquishment of my title, responsibilities, and obligations as an
employee of Magellan Petroleum Corporation (the “Company”), and concurrently and
unconditionally agree to sever my relationship as an employee of the Company, in
consideration for the voluntary payment to me by the Company of the benefits
described in Section 9 of the Employment Agreement dated as of October 31, 2014,
by and between me and the Company (the “Employment Agreement”).
1.In exchange for this consideration, which I understand that the Company is not
otherwise obligated to provide to me, I voluntarily agree to waive and forego
any and all claims, rights, interests, covenants, contracts, warranties,
promises, undertakings, actions, suits, causes of action, obligations, debts,
attorneys’ fees, or other expenses, accounts, judgments, fines, fees, losses,
and liabilities, of any kind, nature, or description, in law (including all
contract and tort claims), equity, or otherwise (collectively, “Claims”) that I
may have against the Company as an employee of the Company beyond the rights set
forth in the Employment Agreement and to release the Company and its respective
affiliates, subsidiaries, officers, directors, employees, representatives,
agents, successors, and assigns (hereinafter collectively referred to as
“Releasees”) from any obligations any of them may owe to me in my capacity as an
employee of the Company except as set forth in my Employment Agreement (and
specifically not as a shareholder or director), accepting the aforestated
consideration as full settlement of any monies or obligations owed to me by
Releasees that may have arisen at any time prior to the date of my execution of
this Agreement, except as specifically provided below in the following paragraph
number 2.
2.    I do not waive, nor has the Company asked me to waive, any rights arising
exclusively under the Fair Labor Standards Act, except as such waiver may
henceforth be made in a manner provided by law. I do not waive, nor has the
Company asked me to waive, any vested benefits that I may have or that I may
have derived from the course of my employment with the Company. I understand
that such vested benefits will be subject to and administered in accordance with
the established and usual terms governing the same. I do not waive any rights
which may in the future, after the execution of this Agreement, arise
exclusively from a substantial breach by the Company of a material obligation of
the Company expressly undertaken in consideration of my entering into this
Agreement.
3.    Except as set forth in paragraphs 2 and 9 hereof, I do fully, irrevocably,
and forever waive, relinquish, and agree to forego any and all Claims
whatsoever, whether known or unknown, in contract, tort, or otherwise, that I
may have or may hereafter have against the Releasees or any of them arising out
of or by reason of any cause, matter, or thing whatsoever arising out of my
employment by the Company (other than as set forth in my Employment Agreement)
from the beginning of the world to the date hereof, including without limitation
any and all matters relating to my employment with the Company and the cessation
thereof and all matters arising under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000 et seq.; the

A-1

--------------------------------------------------------------------------------




Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the Family
and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Age Discrimination
in Employment Act of 1967, 29 U.S.C. § 621 et seq.; the Employee Retirement
Income Security Act of 1974, 29 U.S.C. § 1001 et seq.; all as amended, or under
any other laws, ordinances, executive orders, regulations, or administrative or
judicial case law arising under the statutory or common laws of the United
States, the State of Colorado, or any other applicable county or municipal
ordinance.
4.    As a material inducement to the Company to enter into this Agreement, I,
the undersigned, recognize that I may have been privy to certain confidential,
proprietary, and trade secret information of the Company which, if known to
third parties, could be used in a manner that would reduce the value of the
Company for its shareholders. In order to reduce the risk of that happening, I,
the undersigned, agree that for a period of two (2) years after termination of
employment, I, the undersigned, will not, directly or indirectly, assist, or be
part of or have any involvement in, any effort to acquire control of the Company
through the acquisition of its stock or substantially all of its assets, without
the prior written consent of the Board of Directors of the Company. This
provision shall not prevent the undersigned from owning up to not more than five
percent (5%) of the outstanding publicly traded stock of any company, exercising
any Company stock options in accordance with the terms and conditions of the
Company’s 1998 Stock Incentive Plan or 2012 Omnibus Incentive Compensation Plan,
as such plans may be amended (or any successor plan by the Company), and/or the
applicable written agreements with the Company with respect to such options, or
retaining any shares of or options to acquire Company stock owned by me on the
date hereof, but nevertheless subject to the provisions of the Employment
Agreement.
5.    Acknowledgements.
(a)    I further acknowledge, pursuant to the Older Worker’s Benefit Protection
Act (29 U.S.C. § 626(f)), and I expressly agree that the following statements
are true:
(i)    The payment of the benefits described in Section 9 of the Employment
Agreement is in addition to the standard employee benefits and anything else of
value which the Company owes me in connection with my employment with the
Company or the separation of employment.
(ii)    I have twenty-one (21) days from the date of receipt to consider and
sign this Agreement. If I choose to sign this Agreement before the end of the
twenty-one (21) day period, that decision is completely voluntary and has not
been forced on me by the Company.
(iii)    I will have seven (7) days after signing the Agreement in which to
revoke it, and the Agreement will not become effective or enforceable until the
end of those seven (7) days.
(iv)    I am now being advised in writing to consult an attorney before signing
this Agreement.

A-2

--------------------------------------------------------------------------------




(v)    I acknowledge that I have been given sufficient time to freely consult
with an attorney or counselor of my own choosing and that I knowingly and
voluntarily execute this Agreement, after bargaining over the terms hereof, with
knowledge of the consequences made clear, and with the genuine intent to release
claims without threats, duress, or coercion on the part of the Company. I do so
understanding and acknowledging the significance of such waiver.
6.    Further, in view of the above -referenced consideration voluntarily
provided to me by the Company, after due deliberation, I agree to waive any
right to further litigation or claim against any or all of the Releasees except
as specifically provided in paragraphs 2 and 9 hereof. I hereby agree to
indemnify and hold harmless the Releasees and their respective agents or
representatives from and against any and all losses, costs, damages, or
expenses, including, without limitation, attorneys fees incurred by such
parties, or any of them, arising out of any breach of this Agreement by me or by
any person acting on my behalf, or the fact that any representation made herein
by the undersigned was false when made.
7.    As a material inducement to the Company to enter into this Agreement, I,
the undersigned, understand and agree that if I should fail to comply with the
conditions hereof or to carry out my obligations under this Agreement, all
amounts previously paid under this Agreement shall be immediately forfeited to
the Company and that the right or claim to further payments and/or benefits
hereunder would likewise be forfeited.
8.    As a further material inducement to the Company to enter into this
Agreement, the undersigned provides as follows:
First. No Claims. I represent that I have not filed any complaints or charges
against the Company or any of the Releasees relating to the relinquishment of my
former titles and responsibilities at the Company or the terms of my employment
with the Company and that if any agency or court assumes jurisdiction of any
complaint or charge against the Company or any of the Releasees on behalf of me
concerning my employment with the Company, I understand and agree that I have,
by my knowing and willing execution of this Agreement, waived my rights to any
form of recovery or relief against the Company, or any of the Releasees,
including but not limited to, attorney’s fees; provided, however, that this
provision shall not preclude the undersigned from pursuing appropriate legal
relief against the Company for redress of a substantial breach of a material
obligation of the Company expressly undertaken in consideration of my entering
into this Agreement.
Second. No Admission. I acknowledge and understand that the consideration for
this release shall not be in any way construed as an admission by the Company or
any of the Releasees of any improper acts or any improper employment decisions,
and that the Company specifically disclaims any liability on the part of itself,
the Releasees, and their respective agents, employees, representatives,
successors, or assigns in this regard.
Third. Binding Nature. I acknowledge and agree that this Agreement shall be
binding upon me, upon the Company, and upon our respective administrators,
representatives,

A-3

--------------------------------------------------------------------------------




executives, successors, heirs, and assigns, and shall inure to the benefit of
such parties and each of them.
Fourth. Entire Agreement. I represent, understand, and agree that this Agreement
sets forth the entire agreement between the parties hereto, and fully supersedes
any and all prior agreements or understandings between the parties pertaining to
the subject matter hereof, except for the provisions of Section 13 of the
Employment Agreement, the terms of which retain their full force and effect, and
which are in no way limited or curtailed by this Agreement.
Fifth. Modification. This Agreement may not be altered or changed except by an
agreement in writing that has been properly executed by the party against whom
any waiver, change, modification, or discharge is sought.
Sixth. Severability. All provisions and terms of this Agreement are severable.
The invalidity or unenforceability of any particular provision(s) or term(s) of
this Agreement shall not affect the validity or enforceability of the other
provisions, and such other provisions shall be enforceable in law or equity in
all respects as if such particular invalid or unenforceable provision(s) or
term(s) were omitted. Notwithstanding the foregoing, the language of all parts
of this Agreement shall, in all cases, be construed as a whole, according to its
fair meaning, and not strictly for or against any of the parties.
Seventh. No Disparagement. I agree and promise that I will not make any public
statements which are disparaging or damaging to the reputation or business of
the Company, its subsidiaries, directors, officers, or affiliates, and I will
not make any oral or written statements or reveal any information to any person,
company, or agency which would interfere in any way with the business relations
between the Company or any of its subsidiaries or affiliates and any of their
customers, suppliers, or vendors or the business associates or regulatory
agencies or other governmental authorities having jurisdiction over the Company,
its assets, or operations, whether present or in the future; provided, however,
that statements made in the course of sworn testimony in agency, administrative,
judicial, mediation, or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings) or otherwise as required by law
shall not be subject to this section Seventh.
Eighth. Confidentiality. The Company and the undersigned agree to refrain from
disclosing to third parties and to keep strictly confidential all details of
this Agreement and any and all information relating to its negotiation, except
as necessary to each party’s accountants or attorneys, or as otherwise required
by applicable law, rule, or regulation.
9.    Notwithstanding anything herein to the contrary, this release shall not
affect, release, or terminate in any way the undersigned’s rights (i) to receive
payments under the Employment Agreement, (ii) under the Indemnification
Agreement entered into by the Company and the undersigned with respect to
certain liabilities that the undersigned may incur as an officer of the Company,
or (iii) under any option agreements or stock grants from the Company to the
undersigned, or any agreement between the undersigned and the Company relating
to the undersigned’s rights as an owner of stock or options in the Company.

A-4

--------------------------------------------------------------------------------






AFFIRMATION OF RELEASOR
I, Antoine J. Lafargue, warrant that I am competent to execute this Termination,
Voluntary Release, and Waiver of Rights Agreement and that I accept full
responsibility thereof.
I, Antoine J. Lafargue, warrant that I have had the opportunity to consult with
an attorney of my choosing with respect to this matter and the consequences of
my executing this Termination, Voluntary Release, and Waiver of Rights
Agreement.
I, Antoine J. Lafargue, have read this Termination, Voluntary Release, and
Waiver of Rights Agreement carefully and I fully understand its terms. I execute
this document voluntarily with full and complete knowledge of its significance.
Executed this _____ day of ____________, 20__ at ______________________________.


______________________________
Antoine J. Lafargue


STATE OF ____________________)
) ss
COUNTY OF __________________)


Subscribed and sworn to before me, a Notary Public in and for said County and
State, this ____ day of_______________, 20__ under the pains and penalties of
perjury.


_____________________________, Notary Public
My Commission Expires:
County of Residence:


AGREED:
MAGELLAN PETROLEUM CORPORATION




By:    
Name:
Title:

A-5